         Case 1:18-cv-00425-LY Document 199 Filed 11/10/20 Page 1 of 12




                         iN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS                    27OV       JO   PM 5:09
                                    AUSTIN DIVISION

CLINICOMP INTERNATIONAL, INC.,                   §                            wr:1it±I:
                PLAINTIFF,                       §
                                                 §
V.                                               §   CAUSE NO. A-18-CV-00425-LY
                                                 §
ATHENAHEALTH, INC.,                              §
               DEFENDANT.                        §


ORDER DENYING CLINICOMP INTERNATIONAL INC.'S [CORRECTED] MOTION
   FOR PARTIAL SUMMARY JUDGMENT ON ATHENAHEALTH'S SEVENTH
          AFFIRMATIVE DEFENSE OF INEOUITABLE CONDUCT

       Before the court is the above styled patent-infringement action. CliniComp alleges that

Athenahealth's product "athenaOne"an integrated suite of cloud-based services combining practice

management (athenaCollector), an Electronic Health Records ("EHR") system (athenaClinicals), and

care coordination (athenaCommunicator) into a single packaged offeringis infringing CliniC omp' s

United States Patent No. 6,665,647, titled "Enterprise Healthcare Management System and Method

of Using Same," which was issued December      16, 2003   ("647 patent").

       CliniComp moves the court to render summary judgment in CliniComp' s favor regarding

Athenahealth's affirmative-defense allegations that CliniComp engaged in inequitable conduct

during the prosecution of the '647 patent. CliniComp contends that it has established that there are

no genuine issues of material fact about whether CliniComp failed to disclose material information

to and acted with the specific intent to deceive the United States Patent and Trademark Office

("PTO") when CliniComp did not disclose information to the PTO about CliniComp's software

product that existed in 1998CliniComp's Clinical Information System ("CliniComp's         CIS").1




        Pending in the action are [Corrected] CliniComp International Inc.'s Motion for Partial
Summary Judgment on Athenahealth's Seventh Affirmative Defense of Inequitable Conduct filed
September 29, 2020 (Doc. #143), Defendant Athenahealth's Opposition to CliniComp's Motion for
         Case 1:18-cv-00425-LY Document 199 Filed 11/10/20 Page 2 of 12




Inequitable conduct

       "Inequitable conduct is an equitable defense to patent infringement that, if proved, bars

enforcement ofthe patent." Therasense, Inc.     v.   Becton, Dickinson & Co., 649 F.3d 1276, 1285 (Fed.

Cir. 2011). Unlike invalidity defenses, which are claim specific, inequitable conduct regarding any

single claim renders the entire patent unenforceable.            Id. at 1288 (citing Kingsdown Med.

Consultants, Ltd.   v.   Hollister Inc., 863 F.3d 867, 877 (Fed. Cir. 1988)). A finding of inequitable

conduct has merit    only   when the patentee has unfairly obtained an unwarranted patent through

misconduct. Id. at 1292. Additionally, a finding of inequitable conduct can have far-reaching

ramifications as such a finding may render unenforceable other related patents or applications in the

same technology family. Id.

       The party alleging inequitable conduct bears the burden of proof. Therasense, 649 F.3d at

1291. In a matter "involving nondisclosure of information, clear and convincing evidence must

show that the [patent] applicant made a deliberate decision to withhold a known material reference."

Id. at 1290 (emphasis in original and quoting Molins PLC v. Textron, Inc., 48 F .3d 1172, 1181 (Fed.

Cir. 1995)). Further, the accused infringer must prove by clear and convincing evidence that the

patentee acted with the specific intent to deceive the PTO. Theresense, 649 F.3d at 1290. Intent and

materiality are separate requirements and the court will not use a "sliding scale" such that a weak

showing of intent may be determined to be sufficient based on a strong showing of materiality, and

vice versa. Id. Nor will the court infer intent solely from materiality. "Proving that the applicant



Partial Summary Judgment on Athenahealth' s Seventh Affirmative Defense ofInequitable Conduct
filed October 9, 2020 (Doc. #168), and CliniComp's Reply In Support of its Motion for Partial
Summary Judgment on Athenahealth's Seventh Affirmative Defense of Inequitable Conduct filed
October 16, 2020 (Doc. #182).

                                                      2
         Case 1:18-cv-00425-LY Document 199 Filed 11/10/20 Page 3 of 12




knew of a reference, should have known of its materiality, and decided not to submit it to the PTO

does not prove specific intent to deceive." Id.

        Because direct evidence of deceptive intent is rare, a court may infer intent from indirect and

circumstantial evidence. Id. However, to meet the clear-and-convincing-evidence standard, the

specific intent to deceive must be "the single most reasonable inference able to be drawn from the

evidence." Id. (quoting Star Scientific, Inc. v. R.J. Reynolds Tobacco Co., 537F.3d 1357, 1366 (Fed.

Cir. 2008)). The evidence "must be sufficient to require a finding of deceitful intent in the light of

all the circumstances." Id. (emphasis in original and quoting Kingsdown Med. Consultants, Ltd.        v.


Hollister Inc., 863 F.2d 867, 877 (Fed. Cir. 1988)). The inference cannot be based on gross

negligence, and if there are multiple reasonable inferences that may be drawn, intent to deceive

cannot be found. Id. at 1290-91. Intent is an inherently factual issue and consequently a grant of

summary judgment on the issue of inequitable conduct is uncommon. Digital Control, Inc.               v.


Charles Machine Works, 437 F.3d 1309, 1317 (Fed. Cir. 2006). When the testimony of the accused

defrauder is relied on as evidence of intent, the witness's credibility should be evaluated. See, e.g.,

Ohio Willow Wood Co.     v.   Alps South, LLC, 735 F.3d 1333, 1351-52 (Fed. Cir. 2013).

        Because neither mere nondisclosure of prior art references to the PTO nor failure to mention

prior art references in an affidavit constitutes affirmative egregious misconduct, claims of inequitable

conduct that are based on such omissions require proof of but-for materiality. Theresense, 649 F.3d

at 1292-93. That is, the withheld material information must be so crucial that "but for" the

applicant's withholding the information from the PTO, the PTO would not have granted the patent.

Id. at 1292-93.




                                                   3
           Case 1:18-cv-00425-LY Document 199 Filed 11/10/20 Page 4 of 12




          Finally, because the accused infringer bears the burden of proof, the patentee need not offer

any good-faith explanation unless the accused infringer first proves a threshold level of intent to

deceive by clear and convincing evidence. Id. at 1291. The absence of a good-faith explanation for

withholding a material reference does not, by itself, prove intent to deceive. Id.

Summary judgment

          Summary judgment shall be rendered when the pleadings, the discovery, and disclosure

materials on file, and any affidavits show that there is no genuine dispute as to any material fact and

that the moving party is entitled to judgment as a matter of law.   FED. R. CIV. P.   56(a); Celotex Corp.

v.   Catrett, 477 U.S. 317, 323-25 (1986); Washburn v. Harvey, 504 F.3d 505, 508 (5th Cir. 2007).

A dispute regarding a material fact is "genuine" if the evidence is such that a reasonable jury could

return a verdict in favor ofthe nonmoving party. Anderson v. Liberty Lobby, Inc., 477 U.S. 242,248

(1986). When ruling on a motion for summary judgment, the court is required to view all inferences

drawn from the factual record in the light most favorable to the nonmoving party. Matsushita Elec.

Indus. Co.   v.   Zenith Radio, 475 U.S. 574, 587 (1986); Washburn, 504 F.3d at 508. Further, a court

"may not make credibility determinations or weigh the evidence" in ruling on a motion for summary

judgment. Reeves v. Sanderson Plumbing Prods., Inc., 530 U.S. 133, 150 (2000); Anderson, 477

U.S. at 254-55.

         Once the moving party has made an initial showing that there is no evidence to support the

nonmoving party's case, the party opposing the motion must come forward with competent

summary-judgment proof showing the existence of a genuine fact issue. Matsushita, 475 U.S. at

586.    Mere conclusory allegations are not competent summary-judgment proof, and thus are

insufficient to defeat a motion for summary judgment Turner v. Baylor Richardson Med Ctr., 476


                                                    4
           Case 1:18-cv-00425-LY Document 199 Filed 11/10/20 Page 5 of 12




F.3d 337, 343 (5th Cir. 2007). Unsubstantiated assertions, improbable inferences, and unsupported

speculation are not competent summaryjudgment proof Id. The party opposing summaryjudgment

is required to identify specific proof in the record and to articulate the precise manner in which that

evidence supports the claim. Adams v. Travelers Indem. Co.      of Conn.,   465 F.3d 156, 164 (5th Cir.

2006). Rule 56 does not impose a duty on the court to "sift through the record in search of evidence"

to support the nonmovant's opposition to the motion for summary judgment. Id. "Only disputes

over facts that might affect the outcome of the suit under the governing laws will properly preclude

the entry of summary judgment." Anderson, 477 U.S. at 248. Disputed fact issues which are

"irrelevant and unnecessary" will not be considered by a court in ruling on a motion for summary

judgment. Id. If the nonmoving party fails to make a showing sufficient to establish the existence

of an element essential to its case and on which it will bear the burden of proof at trial, summary

judgment must be granted. Celotex, 477 U.S. at 322-23.

Athenahealth's allegations

       Athenahealth' s First Amended Affirmative Defenses filed September 3, 2020, includes as

the Seventh Affirmative Defense allegations that all of the claims of the '647 patent are

unenforceable due to inequitable   conduct.2   Briefly, the allegations are that Chris A. Haudenschild

is the sole inventor ofthe '647 patent and the Founder, Chairman, and CEO of CliniComp. Bernard

L. Kleinke is the attorney who prosecuted the application that issued as the '647 patent.

Haudenschild and Kleinke, and their agents owed a duty of disclosure, candor, and good faith to the

PTO in connection with the prosecution of the '647 patent. When CliniComp applied for the '647

patent on June 30, 1999, and more than one year before the application date, it publicly sold, offered


       2
           Athenahealth outlined the allegations in 67 paragraphs.

                                                   5
         Case 1:18-cv-00425-LY Document 199 Filed 11/10/20 Page 6 of 12




for sale, and used its own software, CliniComp CIS. On June 30, 1998, and before, CliniComp CIS

was a networked system of hardware and software for healthcare enterprise facilities with

functionality related to,   inter a/ia,   EHRs, clinical, and other healthcare software. CliniComp CIS

was on sale and was sold to multiple customers before June 30, 1998. CliniComp CIS and its

features were demonstrated and advertised publicly by CliniComp and published in literature by

CliniComp.

        On June 30, 1999, and more than one year before, Haudenschild was intimately familiar with

CliniComp CIS, including, upon information and belief, its architecture, its deployment to

customers, and the full extent of its funtionality. Upon information and belief, Kleinke was also

familar with CliniComp CIS.

        On June 30, 1988, CliniComp CIS disclosed all limitations of the independent claim that

issued as claim 50 in the '647 patent. CliniComp CIS also disclosed all limitations of the

independent claims that issued as claims 1 to 26 of the '647 patent, or at least rendered those claims

obvious in view of the other art of record in the '647 patent's prosecution. CliniComp CIS also

disclosed '647 patent claim limitations that upon information and belief, CliniComp, by and through

Haudenschild and Kleinke and their agents argued to the PTO were not present in the prior art in

responses to office actions and during at least one interview.

        Haudenschild signed a Combined Declaration and Power of Attorney in Continuation-In-

Part-Application under penalty of perjury on June 30, 1999, and submitted it to the PTO, claiming

priority to an earlier patent application and

                acknowledg[ing] the duty to disclose material information as defined
                in Title 37, Code of Federal Regulations, § 1.56(a) which occurred
          Case 1:18-cv-00425-LY Document 199 Filed 11/10/20 Page 7 of 12




                between the filing date of the prior application and the national or
                PCT international filing date of this application.


        Haudenschild and Kleinke failed to disclose CliniComp CIS when filing the initial

application for the '647 patent and throughout the prosecution process, thereby breaching their duty

to disclose material prior art to the PTO. When Haudenschild and Kleinke received the Notice of

Allowability for the '647 patent, they knew that the features and limitations discussed as the

"Examiner's.. . Reason for Allowance" of the '647 patent were present in CliniComp CIS and were

not disclosed to the PTO. No Information Disclosure Statement was submifted during the

prosecution ofthe '647 patent or thereafter. Had Haudenschild and Kleinke disclosed the CliniComp

CIS prior art system, then all of the limitations that CliniComp argued were not present in prior art

would have been present in the prior art, or suggested by the prior art.

        Haudenschild and Kleinke's failure to disclose was intentional and but for their failure to

disclose CliniComp CIS to the PTO, the '647 patent would not have issued, or would not have issued

with the claims that it did.

        Specifically, Athenahealth alleges that CliniComp CIS discloses (1) the "public network"

limitations; (2) the "legacy information" limitations; (3) the "storing in a database application

information from a healthcare application hosted remotely on an application server and storing

legacy information in the database from a legacy application operating at an enterprise facility"

limitations; (4) the "generating a query" limitations; and (5) the "wherein healthcare data in the first

portion of the database is only accessible to the first end user device and healthcare data in the

second portion of the database is only accessible to the second end user device" limitations; each of

which CliniComp argued was absent from the prior art. Athenahealth argues that Haudenschild and
          Case 1:18-cv-00425-LY Document 199 Filed 11/10/20 Page 8 of 12




Kleinke intentionally deceived the PTO, because as they were familiar with the CliniComp CIS, both

were familiar with its software, and had they disclosed it to the PTO, the '647 patent would not have

issued or would have issued with much narrower claims.

CliniComp's summary-judgment contentions

        CliniComp argues that summary judgment is appropriate because Athenahealth cannot

establish by clear and convincing evidence that Haudenschild believed that CliniComp CIS was

material prior art. CliniComp argues that there is no evidence that Haudenschild ever considered

CliniComp CIS material to the prosecution of the application that led to the '647 patent or that it

should have been disclosed to the PTO for any reason. The summary-judgment proof reflects that

Haudenschild and Kleinke discussed the capabilities of the CliniComp CIS and deemed it to be so

different from the claims of the application that issued as the '647 patent that it was not necessary

to disclose CliniComp CIS to the PTO. CliniComp maintains that Athenahealth has failed to present

any facts from which an inference can be drawn that Haudenschild acted with the specific intent to

deceive the PTO. At most, CliniComp argues that Athenahealth's allegations show nothing more

than nondisclosure of a known reference, which is insufficient to constitute inequitable conduct.

The rasense,   649 F.3d at 1290. And, although Haudenschild was aware of CliniComp CIS, nothing

about his actions during prosecution suggests any intent to deceive the PTO. CliniComp argues that

at most, Athenahealth's allegations support an inference of negligenceHaudenschild knew about

CliniComp and should have known of its materialitywhich is inadequate for a finding of known

materiality.

       CliniComp also argues that summary judgment is appropriate because there is no evidence

Kleinke knew that the CliniC omp CIS was material, or that he believed it should have been disclosed


                                                 8
         Case 1:18-cv-00425-LY Document 199 Filed 11/10/20 Page 9 of 12




to the PTO. CliniComp argues that Athenahealth' s only factual allegation is that Kleinke' s

knowledge that CliniComp CIS disclosed material claim limitations is that Kleinke was CliniComp' s

patent attorney. Kleinke maintained that during the prosecution of the '647 patent, although he had

some knowledge of the CliniComp CIS, he determined it was not material because CliniComp only

had systems that were locally used and were not online systems. Kleinke believed the online-type

of prior art was what was relevant or material.

       CliniComp also argues that Athenahealth cannot establish that Haudenschild or Kleinke

withheld the CliniComp CIS with the specific intent to deceive the PTO. Kleinke and Haudenschild

discussed the capabilities of CliniComp CIS, and determined that the CliniComp CIS was so

different from the claims of the application that it was not necessary to disclose the CliniComp CIS

system to the PTO. Further, CliniComp argues that even if Haudenschild and Kleinke were

incorrect, certainly there is no clear and convincing evidence that either of them knew it was a

material reference and made a deliberate decision to withhold the CliniComp CIS from the PTO.

CliniComp urges that based on the undisputed facts, Athenahealth cannot establish that the only

reasonable inference to be drawn from the evidence is a deceitful intent on the part of either

Haudenschild or Kleinke.

Athenahealth's response

       Athenahealth responds that the court should decline to accept CliniComp' s arguments, which

rest on only a small subset of the summary-judgment proof Athenahealth argues that CliniComp's

position improperly assumes the veracity of deposition testimony from CliniComp's witnesses and

assesses credibility based on paper filings.
         Case 1:18-cv-00425-LY Document 199 Filed 11/10/20 Page 10 of 12




        Regarding materiality, Athenahealth argues that CliniComp' s position fails to include and

address the PTO' s Notice of Allowability. That notice specified that the only reason the '647 patent

issued was on the basis of a claim limitation present in the CliniComp CIS, the presence of which

Athenahealth argues is uncontested. Additionally, Athenahealth argues CliniComp failed to address

the following matters, all of which, upon consideration by the court, should result in the denial of

summary judgment in favor of CliniComp: (1) Haudenschild's second declaration to the PTO,

signed after the Notice of Allowability, by which Haudenschild swore that he received claim

amendments and understood his duty of disclosure; (2) not only CliniComp's selected

correspondence but all of the correspondence between Haudenschild and Kleinke regarding Office

Actions and responses thereto; (3) Kleinke's disclosure of CliniComp CIS related art in a patent

application related to the '647 patent; and (4) other deposition testimony that undercuts CliniComp' s

arguments. Athenhealth maintains that the most reasonable inference from all of the summary-

judgment proof is that Haudenschild and Kleinke knew that they were arguing patentability on the

basis of limitations present in the CliniComp CISthey knew that CliniComp CIS was so important

as to be but-for material prior art related to the prosecution of the '647 patent. Athenahealth argues

that because CliniComp failed to frilly discharge its initial burden of production on the element of

materiality, summary judgment should be denied. Celotex, 477 U.S. at 332.

       Regarding the element of specific intent to deceive the PTO, Athenahealth responds that

CliniComp's position that the summary-judgment proof establishes that there are no issues of

material fact and that Haudenschild and Kleinke lacked specific intent rests improperly upon

CliniComp's failure to evaluate deposition testimony in light of the documents produced as

summary-judgment proof Additionally, Athenahealth argues intent is typically inappropriate for


                                                 10
         Case 1:18-cv-00425-LY Document 199 Filed 11/10/20 Page 11 of 12




resolution on summary judgment. See Ohio Willow Wood, 735 F.3d 135 1-52. Digital Control, 437

F.3d at 1317. Upon a full review of the summary-judgment proof, Athenahealth argues that the

"single most reasonable inference" to be drawn from the record is deceitful intent on the part of

Haudenschild and Kleinke. Therasense, 649 F.3d at 1290.

        Athenahealth maintains that there are reasons to doubt the veracity of Haudenshchild' s claim

that he did not intentionally withhold CliniComp CIS from the PTO, including Haudenschild's

representations to his customers about the capabilities of CliniComp CIS compared to the

representations made to the PTO, and the fact that Haudenschild has a strong pecuniary interest in

denying fraud. With regard to CliniComp's position that Kleinke lacked specific intent to deceive

the PTO, Athenahealth responds that CliniComp does not address the fact that Kleinke repeatedly

stated that he was familiar with CliniComp CIS and its functionality. Athenahealth maintains that

material fact questions remain involving at least the credibility of CliniComp' s witnesses regarding

the element of intent. See e.g., Nobelbiz, Inc.     v.    Global Connect, L.L.C., No. 6:12-CV-244, 2015

WL 11089488, at *5 (E.D. Tex. July 16, 2015) (denying summary judgment as "[f]act questions

remain[ed] involving at least   . .   .   the credibility of [patentee's] witnesses regarding the intent

element.")

Issues of material fact remain

       The court concludes that genuine issues of material fact remain as to the first two prongs of

the inequitable-conduct analysismateriality and specific intent to deceive the PTO. The court

disagrees with CliniComp' s position that Athenahealth has failed to adduce any summary-judgment

proof sufficient to establish the existence of a genuine issue of material fact about whether, by clear

and convincing evidence, (1) either Haudenschild or Kleinke knew that CliniComp CIS was material


                                                         11
         Case 1:18-cv-00425-LY Document 199 Filed 11/10/20 Page 12 of 12




to patentability, or (2) that the only reasonable inference from the summary-judgment proof is that

either of them acted with the specific intent to deceive the PTO when they chose to not disclose

CliniComp CIS to the PTO.

       In viewing the summary-judgment proof in the light most favorable to the nonmovant,

Athenahealth has directed the court to summary-judgment proofthat raises genuine issues ofmaterial

fact about whether CliniComp engaged in inequitable conduct in pursing the application that issued

as the '647 patent. Despite CliniComp's view of the summary-judgment proof, and given that

Athenahealth bears the burden of clear-and-convincing evidence, a reasonable fact finder could

conclude that Haudenschild, Kleinke, or both ofthem, were aware that CliniComp CIS was material

to the '647 patent and that either or both of them acted with the specific deceitful intent to withhold

CliniComp CIS from the PTO. The material fact questions involve,         inter alia,   determinations of

credibility and intent, neither of which are clearly established by the summary-judgment proof.

Having considered the motion, response, reply, summary-judgment proof, case file, and applicable

law,

       IT IS   ORDERED that [Corrected] CliniComp International Inc.'s Motion for Partial

Summary Judgment on Athenahealth's Seventh Affirmative Defense of Inequitable Conduct filed

September 29, 2020 (Doc. #143) is DENIED.

       SIGNED this                  day of November,    2020.




                                               LEEf?
                                               UNIT      STATES        STRICT JUDGE




                                                  12
